Bullard, J.
This case is the counterpart of that of Pumphrey v. Delahoussaye and another, just decided. Dancy, the plaintiff, was surety on the twelve months’ bond for Pumphrey, and Pumphrey became the surety of Dancy on the injunction bond. The grounds for injunction differ only in this respect, that Dancy insisted on the right to point out other and sufficient property of the principal in the bond for previous discussion. This he had no right to require. But the notices were posted up as they were in the other case, and the same judgment must follow.
It is, therefore, adjudged and decreed, that the judgment of the District Court be avoided and reversed, that the injunction be reinstated and made perpetual, and that the appellee pay the costs in both courts.